                        Case 2:18-cv-02013-JCM-EJY Document 76 Filed 11/15/19 Page 1 of 3



                  1     FENNEMORE CRAIG, P.C.
                        Richard I. Dreitzer, Esq., NV Bar No. 6626
                  2     Daniel Cereghino, Esq., NV Bar No. 11534
                        300 South Fourth Street, Suite 1400
                  3
                        Las Vegas, Nevada 89101
                  4     Telephone: (702) 692-8000
                        Facsimile: (702) 692-8099
                  5     Email: rdreitzer@fclaw.com
                               dcereghino@fclaw.com
                  6     Attorney for NIKKEI GLOBAL, INC.
                  7
                                                         UNITED STATES DISTRICT COURT
                  8
                                                             DISTRICT OF NEVADA
                  9
                         Nikkei Global, Inc., a California corporation,   CASE NO.: 2:18-cv-02013-JCM-EJY
                10

                11                          Plaintiff,
                                                                          STIPULATION AND ORDER
                         vs.                                              [PROPOSED] REGARDING
                12                                                        EXTENSIONS OF TIME:
                         Co-Partner Consortium (“Partner-CO”), a
                13       Nevada general partnership associated in fact    (1) TO FILE RESPONSE AND REPLY TO
                         and as an enterprise per 18 USCA § 1961(3);      MOTION TO DISMISS [ECF No. 70]; And
                14       Mr. Phillip Ziade, Nevada resident and co-
                         partner; Mr. Jude E. Nassar, an individual       (2) TO MAKE INITIAL DISCLOSURES
                15       resident of Clark County, Nevada; Appleton       PURSUANT TO JOINT DISCOVERY
                         Properties, LLC, a Nevada limited liability      PLAN [ECF No. 71]
                16       company; Z Leb Group, LLC, a Nevada
                         limited liability company; Progressive
                17       Construction, Inc. a/k/a Growth Construction,
                         a Nevada corporation; Growth Development,
                18       LLC a/k/a Growth Construction, a Nevada
                         limited liability company, Vibrant Realty,
                19       LLC, a Nevada limited liability company; AJ
                         Properties International, LLC, a/k/a AJ1, a
                20       Nevada limited liability company; AJ
                         Properties International Series 2 LLC, a/k/a
                21       AJ2, a Nevada limited liability company;
                         Growth Holdings, a Nevada corporation;
                22       Growth Luxury Homes, LLC, a/k/a GLH, a
                         Nevada limited liability company; Growth
                23       Luxury Realty, LLC, a/k/a GLR, a Nevada
                         limited liability company; Mr. Yoshimi
                24       Hirooka, a resident of Japan or Singapore,
                         doing business in Nevada; Mr. Yoshihiro
                25       Hirooka, a resident of Japan or Singapore
                         doing business in Nevada; Hirooka Family
                26       Office, Ltd., a foreign organization doing
                         business in Nevada,
                27
                                            Defendants.
                28
FENNEMORE CRAIG, P.C.
  300 E. SECOND ST.
      SUITE 1510
 RENO, NEVADA 89501
    (775) 788-2200      15337086.1/050981.0001
     Case 2:18-cv-02013-JCM-EJY Document 76 Filed 11/15/19 Page 2 of 3



 1                            STIPULATION AND [PROPOSED] ORDER
 2            Plaintiff Nikkei Global Inc. (“NGI”), and Defendants Phillippe Ziade, Jude Nassar,
 3   Appleton Properties, LLC, Z Leb Group, LLC, Progressive Construction, Inc., Growth
 4   Development, LLC, Vibrant Realty, LLC, AJ Properties International, LLC, AJ Properties
 5   International Series 2, LLC, Growth Holdings, LLC, Growth Luxury Homes LLC, and Growth
 6   Luxury Realty, LLC (collectively, the “Ziade Defendants”), by and through their undersigned
 7   respective counsel, submit the following Stipulation for the Court’s review and approval.
 8            1.        ZIADE DEFENDANTS’ NEW MOTION TO DISMISS [ECF No. 70]
 9            On October 28, 2019, following this Court’s dismissal of some but not all of Plaintiff
10   NGI’s claims (see Order, ECF No. 68), the Ziade Defendants filed another Motion to Dismiss the
11   remainder of Plaintiff NGI’s First Amended Complaint, this time on purely jurisdictional
12   grounds. See ECF No. 70. The original deadline for NGI to file its Response to the Ziade
13   Defendants’ new Motion to Dismiss was November 11, 2019. See LR 7-2(b). Prior to that date,
14   however, NGI requested additional time to prepare and file its Response, and the Ziade
15   Defendants agreed to such request.       The Parties agreed that the new deadline should be
16   November 25, 2019. The Parties also agreed that the new deadline for Ziade Defendants’ for
17   their Reply is December 13, 2019.
18            2.        THE PARTIES’ INITIAL DISCLOSURES
19            On October 25, 2019, the Parties submitted their proposed Joint Discovery Plan for this
20   Court’s approval. See ECF No. 69. On October 30, 2019, this Court approved that originally
21   submitted plan. See ECF No. 71. The Parties have subsequently agreed, however, that the date
22   for initial disclosures should be extended to December 9, 2019. All other dates in the Plan
23   remain the same and are unaffected by this Stipulation to extend the initial disclosure date.
24

25   ///
26   ///
27   ///
28   ///
                                                      2
     15337086.1/050981.0001
     Case 2:18-cv-02013-JCM-EJY Document 76 Filed 11/15/19 Page 3 of 3



 1            As such, the Parties stipulate as follows:
 2            (1) Plaintiff NGI shall have until and through November 25, 2019 to file its Response to
 3   the Ziade Defendants’ new and pending Motion to Dismiss [ECF No. 70];
 4            (2) Ziade Defendants’ shall have until and through December 13, 2019 to file its Reply
 5   to NGI’s Response to the Ziade Defendants’ new and pending Motion to Dismiss [ECF No. 70];
 6            (3) The Parties shall have until and through December 9, 2019, to make their initial
 7   disclosures (with no other dates in the Plan being changed at this time).
 8

 9            DATED: November 14, 2019
10   FENNEMORE CRAIG, P.C.                                     BAILEY KENNEDY
11
     By:     /s/ Richard Dreitzer                              By:    /s/ Joseph Liebman
12   Richard Dreitzer, Esq., NV Bar No. 6626                   Joseph A. Liebman, Esq., NV Bar No. 10125
     Daniel S. Cereghino, Esq., NV Bar No. 11534               8984 Spanish Ridge Ave., Suite 420
13   300 S. Fourth St., Suite 1400                             Las Vegas, NV 89148
     Las Vegas, Nevada 89101                                   jliebman@baileykennedy.com
14
     rdreizter@fclaw.com; dcereghino@fclaw.com
15   Attorneys for Plaintiff                                   LAW OFFICE OF MICHAEL LATER
                                                               Michael M. Later, Esq., NV Bar No. 7416
16                                                             8890 Spanish Ridge Ave.
                                                               Las Vegas, NV 89148
17                                                             michael@mlaterlaw.com
18
                                                               Attorneys for the Growth Defendants
19

20
                                                    ORDER
21

22                                                   IT IS SO ORDERED.

23                                                   ___________________________________
                                                     UNITED STATES DISTRICT JUDGE
24                                                           November 18, 2019
                                                     DATED: ________________________
25
26

27

28
                                                           3
     15337086.1/050981.0001
